                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SAMUEL DANIELS,

               Petitioner,

vs.                                                  No. CV 19-00176 JCH/SMV


MARK GALLEGOS,

               Respondent.


                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the Petition

Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus filed by Petitioner Samuel Daniels on March

4, 2019 (Doc. 1).1 The Court will dismiss the Petition without prejudice for failure to comply

with a Court order and failure to prosecute.

       The record reflects that certain mailings to Petitioner Samuel Daniels were returned as

undeliverable. ( Doc. 6, 8). The Court’s research indicates that Petitioner Daniels was released

from the custody of the Curry County Detention Center on June 27, 2019. It appears that Petitioner

has been transferred or released from custody without advising the Court of his new address, as

required by D.N.M. LR-Civ. 83.6, thus severing contact with the Court.

       The Court issued an Order to Show Cause on August 12 2019, directing Petitioner Daniels

to notify the Court of a new address, or otherwise show cause why the case should not be

dismissed, within 30 days of entry of the Order. (Doc. 7). More than 30 days has elapsed since

entry of the Order to Show Cause and Petitioner Torres has not provided the Court with a new



1
 Petitioner’s filing is titled a Petition for Writ of Habeas Corpus. However, the relief Petitioner
seeks is for the Court to “rule in favor of Civil Complaint tied to this”. (Doc. 1 at 10).
                                                1
address, responded to the Court’s Order, or otherwise shown cause why the case should not be

dismissed.

         Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Petitioner Daniels has

failed to comply with D.N.M. LR-Civ. 83.6 and with the Court’s August 12, 2019 Order to Show

Cause.

         Petitioner Daniels has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Fed. R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of civil procedure, or

to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003).

Therefore, the Court will dismiss this proceeding pursuant to Rule 41(b) for failure to comply with

the Court’s Order and failure to prosecute this proceeding.

         IT IS ORDERED that the Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus

filed by Petitioner Samuel Daniels on March 4, 2019 (Doc. 1) is DISMISSED without prejudice

under Fed. R. Civ. P. 41(b) for failure to comply with the Court’s Order and failure to prosecute.



                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  2
